 
LICENSE AGREEMENT
 
           THIS LICENSE AGREEMENT (this “Agreement”) is made as of March 19,
2010 (the “Effective Date”), by and among Svelte Medical Systems, Inc., a
Delaware corporation having its principal place of business at 657 Central
Avenue, New Providence, New Jersey 07974 (collectively, “Licensor”), and
Inspire/MD Ltd., an Israeli corporation, having its principal place of business
at 3 Menorat Hamaor St., Tel Aviv, Israel (“Licensee”).  Licensor and Licensee
are each individually referred to herein without distinction as a “Party” and
collectively as the “Parties.”
 
Background
 
Licensor is a medical device company engaged in the discovery and development of
medical devices using its proprietary stent-on-a-wire stent delivery system and
solely owns all worldwide right, title and interest in and to the Svelte helical
stent ("SHS"), which specifications are as set forth in Exhibit A attached
hereto, which is the subject (at least in part)  of those certain patents and
patent applications set forth on Exhibit B, attached hereto, which are also the
sole property of Licensor.
 
Licensee desires to obtain from Licensor, and Licensor is willing to grant
Licensee, a non-exclusive license to the SHS, the above identified patents and
related technology on the terms and conditions set forth herein.
 
Terms and Conditions
 
Now, Therefore, in consideration of the foregoing and the terms, conditions and
covenants hereinafter set forth, Licensor and Licensee hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Capitalized terms used herein and not otherwise defined shall have the following
meanings:
 
1.1           “Affiliate” means each and every business entity controlling,
controlled by or under common control with a Party.  For purposes of this
definition, “control” shall mean ownership, directly or indirectly, of more than
fifty percent (50%) of the voting or income interest of the applicable business
entity.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           “Confidential Information” means any information disclosed by a
Party (the “Disclosing Party”) to the other Party (the “Receiving Party”),
including, without limitation, trade secrets, documents expressly designated as
confidential, information related to either Party’s design, drawings,
development or manufacturing processes, products, devices, employees,
facilities, equipment, security systems, information systems, finances, product
plans, marketing plans, suppliers, or distributors and all confidential
regulatory applications, regulatory and clinical materials and related filings,
applications and data, the content of any unpublished patent applications,
operating methods and procedures, marketing, manufacturing, distribution and
sales methods and systems, sales figures, pricing policies and price lists and
other business information and shall include all confidential information
disclosed or accessed by the parties pursuant to the provisions of this
Agreement.  “Confidential Information” shall not include information that (a) is
now available or becomes available to the public without breach of this
Agreement; (b) is explicitly approved for release by written authorization of
the Disclosing Party; (c) is lawfully obtained from a third party or parties
without a duty of confidentiality; (d); is known to the Receiving Party prior to
disclosure as evidenced by prior written records; or (e) is at any time
developed by or for the Receiving Party independently of any such disclosure(s)
from the Disclosing Party as evidenced by prior written records.
 
1.3           “Damages” shall mean any and all costs, losses, claims,
liabilities, fines, penalties, damages and expenses, court costs, and reasonable
fees and disbursements of counsel, consultants and expert witnesses incurred by
a Party hereto (including any interest payments which may be imposed in
connection therewith).
 
1.4           “Improvements” means all present and future supplements, changes,
derivatives, revisions, updates, advancements, inventions, corrections and
modifications that are applicable to the manufacture or use of the Licensed
Product or use of the Licensed Patent or Licensed Processes, whether developed
or created by Licensor or Licensee.
 
1.5            “Intellectual Property” means (a) any inventions, ideas,
discoveries, developments, improvements, innovations, and know-how, whether or
not subject to patent, copyright or trademark protection; (b) trade secrets; (c)
compositions of matter, (d) proprietary procedures, prototypes, products or
devices; and (e) experimental and regulatory results.
 
1.6           “License” means the license granted under Section 2.1 hereof.
 
1.7           “Licensed Product” means Licensee’s RX stent delivery catheter
with the SHS and Licensee’s mesh covering.
 
1.8           “Licensed Process(es)” means any process or method that is covered
in whole or in part by an issued, unexpired claim or a pending claim contained
in the Licensed Patents.
 
1.9           “Licensed Patents” shall mean all the patents and patent
applications listed in Exhibit B attached hereto; (b) any international
counterparts thereof; and (c) all patents issuing from any of the foregoing.
 
1.10           “Net Sales” shall mean the gross invoiced sales prices charged
for all Licensed Products sold by Licensee to third parties for which Licensee
actually received payment from such third parties less: (a) trade discounts
(including without limitation discounts given to distributors, agents and
representatives), prompt payment and quantity discounts actually given; (b) any
tax imposed or other governmental charge (other than income tax) charged or
levied on the sale, use, transportation, or delivery of the products and borne
or passed through to Licensee; (c) credits or allowances actually given and
arising from returned or rejected products or retrospective price adjustments to
any such products and recalls; (d)   governmental and managed care rebates, and
hospital or other buying group charge backs.
 
 
2

--------------------------------------------------------------------------------

 
 
1.11           “Royalty Bearing Sale” means any sale, lease or transfer of any
Licensed Product, by Licensee for which Licensee has received revenue.
 
1.12           “Territory” shall mean all of the countries and territories of
the world.
 
ARTICLE 2
GRANT OF LICENSE
 
2.1           License Grant.  Licensor hereby grants to Licensee a
non-exclusive, world-wide license under the Licensed Patents and the Licensed
Processes and any Improvements thereon made by Licensor, with the right to use,
make, have made, (including the right to have a third party to manufacture the
Licensed Products)sell, offer, distribute, market, import and export the
Licensed Products and to otherwise practice the technology related to the SHS
and the Licensed Patents and Licensed Processes, for the purposes of this
Agreement as well as each component of or material or apparatus for use in
making any Licensed Products in the Territory. Licensee shall have the sole
right to determine the prices at which it sells Licensed Products in the
Territory to any customer without any approval from Licensor.
 
2.2           Term.  Unless sooner terminated as provided in this Agreement, the
License shall extend until the expiration, abandonment or invalidation of the
last to expire, abandoned or invalidated of the Licensed Patents that is
material to the License.
 
ARTICLE 3
CONSIDERATION
 
3.1           Regulatory Cost Sharing.  The Parties agree that all regulatory
costs for receiving CE Mark for the Licensed Product shall be borne fifty
percent (50%) by Licensee and fifty percent (50%) by Licensor; provided,
however, that Licensor’s obligations under this Section 3.1 shall not exceed
eighty five Thousand Dollars ($85,000).
 
All regulatory costs for receiving FDA Approval for conducting clinical trials,
manufacture, distribute and sale for the Licensed Product shall be borne in
equal portions by the Parties, provided however that Licensor's obligations
under this Section 3.2 shall not exceed US$ 200,000 with no portion payable
prior to completion of enrollment in the US IDE clinical trial.
 
3.2           Royalty.
 
(a)           Licensee shall pay Licensor a royalty in the aggregate amount of
seven percent (7%) of Net Sales (the “Worldwide Royalty”) actually received by
Licensee from the sale of any Licensed Product in any country other than the
United States.
 
(b)           Licensee shall pay Licensor a royalty equal to the sum of (i)
seven percent (7%) of the first US$ 10,000,000 of Net Sales resulting from the
sale of any Licensed Product in the United States, and (ii) ten percent (10%) of
Net Sales for all amounts of Net Sales resulting from the sale of any Licensed
Product in the United States in excess of the first $ 10,000,000 of Net Sales
(the “US Royalty”, together with the Worldwide Royalty, and without distinction
between them, the “Royalty”).
 
 
3

--------------------------------------------------------------------------------

 
 
3.3           Report.  Beginning in the first calendar quarter after the
Effective Date in which there is a Royalty Bearing Sale, within forty-five (45)
days after the close of each calendar quarter during the term of this Agreement,
Licensee will submit to Licensor a written report which will show the total
number of the Licensed Products as to which Royalty Bearing Sales were made
during such quarter, the aggregate Net Sales received by Licensee during such
quarter and the amount of Royalties payable to Licensor by Licensee under this
Agreement for such quarter.
 
3.4           Payment and Audit.  Licensee shall pay the Royalty for each
quarter to Licensor pursuant to Section 3.2 on a quarterly basis within sixty
(60) days after the end of each quarter.  Sales made in foreign currency will be
determined in the foreign funds for the country in which the Licensed Products
are sold, and then converted into equivalent United States dollars at the rate
of exchange for selling funds as published by the Wall Street Journal (or its
successor publication) for the last business day prior to payment.  Upon
reasonable notice to Licensee, Licensor shall have the right to have an
independent certified public accountant (the “CPA”), selected by Licensor and
reasonably acceptable to Licensee, audit Licensee’s records, during normal
business hours, to verify the Royalties payable by Licensee to Licensor;
provided, however, that such audit shall not take place more frequently than
once a year and shall not cover such records for more than the preceding two (2)
years.  The accountant shall only report to Licensor as to the accuracy of the
payments paid by Licensee to Licensor, and in the event of any inaccuracy, the
correct amount of such payment.  Licensee shall promptly pay to Licensor the
amount of any underpayment determined in such audit.  Such audit shall be at
Licensor’s expense unless the audit identifies greater than ten percent (10%)
error, in which case such audit shall be at Licensee’s expense.  Licensee shall
preserve and maintain all such records and accounts required for audit for a
period of two (2) years after the calendar quarter for which the record applies.
The CPA and Licensor shall be required to agree to keep all such financial and
business information of Licensee being examined confidential and not disclose
such information to any third party or use same for any purpose other than as
contemplated in this Agreement; and, if so requested by Licensee, shall sign a
confidentiality agreement prepared by Licensee for such purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 4
PATENT APPLICATIONS AND MAINTENANCE; ENFORCEMENT
 
4.1           Prosecution and Maintenance.  Licensor has the right to control
all aspects of filing, prosecuting, and maintaining all of the patents and
patent applications that form the basis for the Licensed Patents, including
foreign filings and patent cooperation treaty filings.  Licensee agrees to
perform all actions and execute or cause to be executed all documents necessary
to support such filing, prosecution or maintenance. Licensor shall: (i) keep
Licensee reasonably informed as to the application for, prosecution of and
maintenance of the forgoing patent application; (ii) furnish to Licensee copies
of documents relevant to any such application, prosecution and maintenance;
(iii) allow Licensee reasonable opportunity to comment on documents filed with
any governmental entity that could affect the nature or scope of such patent
applications or patent to be issued thereunder; and (iv) obtain Licensee’s
consent prior to acting or refraining from acting in respect of prosecuting or
maintaining any of the patent applications encompassed within the SHS.
 
4.2           Notice of Infringement.  Each Party shall promptly advise the
other in writing of any (i) known acts of potential infringement of the Licensed
Patents by any third party; and (ii) allegations that the SHS (or any part
thereof) infringes on the rights of any third party.
 
4.3           Enforcement.
 
(a)           Licensor has the first option to police the Licensed Patents
against infringement by other parties within the Territory.  The right to police
includes defending any action for declaratory judgment of non-infringement or
invalidity; and prosecuting, defending or settling all infringement and
declaratory judgment actions at its expense and through counsel of its
selection.  Licensee shall provide reasonable assistance to Licensor with
respect to such actions, but only if Licensor reimburses Licensee for expenses
incurred in connection with any such assistance rendered at Licensor’s
request.  Licensor shall defend, indemnify and hold harmless Licensee with
respect to any counterclaims asserted by an alleged infringer reasonably related
to the enforcement of the Licensed Patents under this Section, including,
without limitation, antitrust counterclaims; provided, however that Licensor
shall have no obligation to defend, indemnify or hold Licensee harmless with
respect to any such counterclaim that arise from Licensee’s gross negligence or
willful misconduct.  If Licensor undertakes to enforce and/or defend the
Licensed Patents by litigation, Licensor shall pay all costs thereof and shall
be entitled to all damages recovered in any such litigation. If within six (6)
months after Licensor was first notified of such infringement, Licensor has not
brought a suit against any third party referred to in this Section or caused
such possible infringement to be discontinued on terms acceptable to Licensee,
then Licensee shall have the right, in its sole discretion, but not the
obligation, to bring suit against such third party, in Licensee’s name if
possible.  Licensee shall bear all the expenses of any suit brought by Licensee
and Licensee shall retain all damages or other monies awarded, or received in
settlement of such suit (which amount shall be treated as Net Sales and subject
to the Royalty) .  Licensor will cooperate with Licensee in any such suit being
prosecuted by Licensee and shall take such actions and provide such assistance
as Licensee shall request in connection with the prosecution of such suit
including, but not limited to, being joined or otherwise named as a plaintiff in
any such suit.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Upon becoming aware of any claim, counter-claim, demand or other
action that is initiated, brought or threatened by a third party seeking to
invalidate, reexamine or otherwise abrogate any of the Licensed  Patents, each
Party shall each promptly notify the other in writing. Should Licensor elect not
to defend one or more of the Licensed Patents against the claim, counter-claim,
demand or other action, Licensor shall provide Licensee the opportunity in
Licensee’s discretion to defend such claim, counter-claim, demand or other
action, and Licensor will cooperate with Licensee in any such defense and shall
take such actions and provide such assistance as Licensee shall request;
provided, however, that Licensee shall directly bear all of its costs and
expenses (including attorneys’ fees) pursuant to Licensee’s election to defend
such action.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
 
5.1           Corporate Existence and Power.  Each Party represents and warrants
to the other that it (a) is a corporation duly organized, validly existing and
in good standing under the laws of the state in which it is incorporated, and
(b) has full corporate power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and is contemplated in this Agreement.
 
5.2           Authority.  Each Party represents and warrants to the other that
it (a) has the requisite power and authority and the legal right to enter into
this Agreement and perform its obligations hereunder; (b) has taken all
necessary action on its part required to authorize the execution and delivery of
the Agreement and the performance of its obligations hereunder; and (c) the
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms.
 
5.3           Absence of Litigation.  Licensor represents and warrants to
Licensee that: (i)  it is not aware of any pending or threatened litigation (and
has not received any communication relating thereto) which alleges that
Licensor’s activities, with respect to the Licensed Patents or otherwise related
to this Agreement, have infringed or misappropriated, or that by conducting the
activities as contemplated herein by Licensee would infringe or misappropriate,
any of the intellectual property rights of any other person; (ii) it owns all
worldwide rights, title and interests in and to the SHS (including the
trademarks included therein), and the patents and patent applications listed in
Exhibit B attached hereto and that the descriptions of the SHS set forth on
Exhibit A hereto are true, correct and complete descriptions thereof; (iii) it
is not aware  of any person or entity which is infringing, misappropriating or
otherwise transgressing upon the SHS or  Licensed Patents; (iv) none of the
intellectual property included within the SHS is invalid, unenforceable, or
otherwise impaired such that it cannot be enjoyed to its purported full extent;
(v) Exhibit A includes all technology and related intellectual property that is
material to the manufacture and sale of the SHS as part of the Licensed Product;
(vi) as of the Effective Date is not aware of any rights of any person or entity
that are or could reasonably believed to be infringed by the making, using or
selling of the SHS as part of the Licensed Product; and (vii) attached as
Exhibit C is an executive summary prepared by Licensor's patent attorneys
regarding the SHS.
 
 
6

--------------------------------------------------------------------------------

 
 
5.4           No Approvals or Consents.  Except as otherwise described in this
Agreement, each Party represents and warrants to the other that all necessary
consents, approvals and authorizations of all governmental authorities and other
persons or entities required to be obtained by such Party in connection with
entry into this Agreement have been obtained.
 
5.5           No Conflict.  Each Party represents and warrants to the other that
the execution and delivery of the Agreement by such Party and the performance of
such Party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable law or regulation or any provision of articles of
incorporation or bylaws of such Party in any material way, and (b) do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligation or court or administrative order by which such
Party is bound.
 
5.6           No Third Party IP. No Third Party Intellectual Property Rights are
required for the exploitation of the License, including without limitation for
the manufacture, distribution, sale or otherwise use of the Product set forth in
Exhibit A.
 
ARTICLE 6
INDEMNITY
 
6.1           Licensor’s Indemnity.  Licensor shall at all times during the term
of this Agreement and thereafter indemnify, defend and hold Licensee (and its
directors, officers, employees, and Affiliates) harmless from and against any
and all Damages incurred or suffered by Licensee (and its directors, officers,
employees, and Affiliates) (excluding incidental or consequential Damages
suffered or incurred by Licensee directly (as opposed to incidental or
consequential Damages suffered or incurred by third parties who are, in turn,
seeking the same from Licensee, which shall be covered by the indemnity set
forth herein)) as a consequence of third party claims or actions based upon:
 
(a)           any breach of any representation or warranty made by Licensor in
this Agreement; or
 
(b)           any failure to perform duly and punctually any covenant, agreement
or undertaking on the part of Licensor contained in this Agreement.
 
(c)           infringements or claims of infringements in relation to the SHS on
any intellectual property rights of any other person.
 
(d)           the design of the SHS.
 
 
7

--------------------------------------------------------------------------------

 
 
6.2           Licensee’s Indemnity.  Licensee shall at all time during the term
of this Agreement and thereafter, indemnify, defend and hold Licensor (and
its  directors, officers, employees, and Affiliates) harmless from and against
any and all Damages incurred or suffered by Licensor (and its directors,
officers, employees, and Affiliates) (excluding incidental or consequential
Damages suffered or incurred by Licensor directly (as opposed to incidental or
consequential Damages suffered or incurred by third parties who are, in turn,
seeking the same from Licensor, which shall be covered by the indemnity set
forth herein)) as a consequence of third party claims or actions based on:
 
(a)           any breach of any representation or warranty made by Licensee in
this Agreement; or
 
(b)           any failure to perform duly and punctually any covenant, agreement
or undertaking on the part of Licensee contained in this Agreement.
 
ARTICLE 7
TERMINATION
 
7.1           Termination.  Anything herein to the contrary notwithstanding,
this Agreement may be terminated as follows:
 
(a)           Termination for Bankruptcy.  If either Licensee or Licensor (i)
makes a general assignment for the benefit of creditors; (ii) files an
insolvency petition in bankruptcy; (iii) petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets; (iv) commences under the
laws of any jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization, adjustment of debt, dissolution, liquidation or any other
similar proceeding for the release of financially distressed debtors; or (v)
becomes a party to any proceeding or action of the type described above in (iii)
or (iv) and such proceeding or action remains undismissed or unstayed for a
period of more than ninety (90) days, then the other Party may by written notice
terminate this Agreement in its entirety with immediate effect.
 
(b)           Termination for Default.
 
(i)           Licensee and Licensor each shall have the right to terminate this
Agreement for default upon the other Party’s uncured failure to comply in any
material respect with the terms and conditions of this Agreement.  At least
sixty (60) days prior to any such termination for default, the Party seeking to
so terminate shall give the other written notice of its intention to terminate
this Agreement in accordance with the provisions of this Section 7.1(b)(i),
which notice shall set forth the default(s) which form the basis for such
termination.  If the defaulting Party fails to correct such default(s) within
sixty (60) days after receipt of notification, or if the same cannot reasonably
be corrected or remedied within sixty (60) days, or if the defaulting Party has
not commenced curing such default(s) within such sixty (60) days and is not
diligently pursuing completion of same, then such non-defaulting Party
immediately may terminate this Agreement.
 
(ii)           This Section 7.1(b) shall not be an exclusive remedy and shall
not be in lieu of any other remedies available to a Party hereto for any default
hereunder on the part of the other Party.
 
 
8

--------------------------------------------------------------------------------

 
 
7.2           Rights Upon Termination.  In the event of termination of this
Agreement:
 
(a)           By Licensor under Section 7.1(b)(i) or Section 7.1(a), then the
License shall automatically and immediately terminate.
 
(b)           By Licensee under Section 7.1(b)(i), then Licensee shall retain
all of the rights under the License, subject to the Royalty payments set forth
in Section 3.2.
 
7.3           Effect of Termination.  Upon any termination of this Agreement
pursuant to this Article, and except as provided herein to the contrary, all
rights and obligations of the Parties hereunder shall cease, except that the
following rights and obligations shall survive:
 
(a)           Any rights to payment of Royalties arising or accrued prior to the
effective date of termination;
 
(b)           Any cause of action or claim of either Party accrued or to accrue
because of any breach or default by the other hereunder;
 
(c)           Subject to payment of the Royalty, Licensee shall have the right
to sell its remaining inventory of Licensed Products which shall then be stored
at Licensee's facilities or under issued orders from its customers and issued
orders to its suppliers and contractors at the time of termination (and for such
purpose the License, including without limitation the right hereunder to use any
applicable trademark, shall continue).
 
(d)           The provisions of Articles 1, 6, 8 and 9 hereof; and
 
(e)           All other terms, provisions, representations, rights and
obligations contained in this Agreement that by their sense and context are
intended to survive until performance thereof by either or both Parties.
 
ARTICLE 8
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES
 
8.1           Confidential Information.
 
(a)           All Confidential Information furnished under this Agreement by the
Disclosing Party shall remain the sole and exclusive property of the Disclosing
Party or a third party providing such information to the Disclosing
Party.  Neither Party shall disclose, reproduce, use, distribute, reverse
engineer or transfer, directly or indirectly, in any form, by any means or for
any purpose the Confidential Information of the other Party, except as expressly
permitted by this Agreement or for the performance of the License.  Disclosure
of Confidential Information does not confer upon the Receiving Party any
license, interest or rights in any Confidential Information except as provided
under this Agreement.  Each Party shall require its employees to abide by the
restrictions of this Agreement and the receiving party shall only allow its
independent contractors access to Confidential Information upon: (i) the
Disclosing Party’s prior written consent; and (ii) such contractors executing a
nondisclosure agreement with restrictions no less protective of the Confidential
Information than this Agreement.  Subject to the terms set forth herein, each
party shall protect the other party’s Confidential Information with the same
degree of protection and care it uses to protect its own Confidential
Information, but in no event less than reasonable care.  The obligations of the
Parties under this Section 8.1(a) shall survive the term of this Agreement by
five (5) years.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Nothing in this Section 8.1 shall prohibit or limit the Receiving
Party’s disclosure of Confidential Information pursuant to a requirement of a
governmental agency or by operation of law so long as the Receiving Party first
notifies the Disclosing Party prior to disclosure in order to give the
Disclosing Party an opportunity to seek an appropriate protective order and/or
waive compliance with the terms of this Agreement.  In this case disclosure
shall include only that part of the Confidential Information that the Receiving
Party is required to disclose.
 
(c)           The Receiving Party shall not export or re-export any of the
Disclosing Party’s Confidential Information, technical data or products received
from the Disclosing Party or the direct products of such Confidential
Information’s technical data to any proscribed country, unless authorized by the
disclosing party in writing, and as properly authorized by any applicable
regulation of the U.S. government.
 
(d)           The Receiving Party acquires no Intellectual Property rights from
the Disclosing Party under this Agreement, except for the restricted right to
use Disclosing Party’s Confidential Information for the express, limited
purposes permitted by this Agreement.
 
(e)           The Receiving Party shall be responsible in all cases for the
enforcement of all confidentiality and non-disclosure provisions contained
herein as they pertain to the Disclosing Party’s Confidential Information, and
shall bear all liability for any violations of these provisions by its
subsidiaries, Affiliates, joint ventures, consultants, agents, third party
contractors and related persons or entities that are controlled by or under
common ownership and control of the Receiving Party.
 
(f)           The Parties acknowledge that they do not desire to receive any
Confidential Information that is not reasonably necessary or appropriate to the
performance of this Agreement or that is not otherwise requested by the
Receiving Party.  Each party agrees to use commercially reasonable efforts to
avoid such disclosures of Confidential Information to the other.
 
8.2           Governmental Filings.  Licensor and Licensee each agree to prepare
and file whatever filings, requests or applications are required to be filed
with any governmental authority in connection with this Agreement and to
cooperate with one another as reasonably necessary to accomplish the foregoing.
 
8.3           Use of Names.  Neither Party shall use the name of the other Party
in any publications or press releases without the prior written consent of the
other Party.  Notwithstanding the foregoing, Licensor and Licensee shall each
have the right to issue a press release announcing the execution of this
Agreement containing only the names of the parties and the nature of this
Agreement; provided that such press release shall in no event include any of the
monetary terms hereof or terms regarding Licensee’s equity interest in Licensor
as contemplated hereby.  Each Party shall provide the other with a copy of any
such press release prior to the issuance thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 9
MISCELLANEOUS
 
9.1           Assignment.  Neither Party shall assign this Agreement to a third
party without the other Party’s prior written consent; provided, however, that a
Party may assign this Agreement to any purchaser of all or substantially all of
its assets or business or share capital (by merger, asset sale, equity sale or
otherwise) without the other Party's consent.  Subject to the aforesaid, any
attempted pledge of any of the rights under this Agreement or assignment of this
Agreement without the prior consent of the non-assigning Party shall be
void.  No permitted assignment by a Party will be effective until the intended
assignee agrees in writing to accept all of the terms and conditions of this
Agreement.
 
9.2           Binding Upon Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the Parties.
 
9.3           Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
 
9.4           No Trademark Rights.  Except as otherwise provided herein, no
right, express or implied, is granted by this Agreement to use in any manner the
name of Licensor, Licensee or any other trade name or trademark of the either
Party or its Affiliates in connection with the performance of this Agreement.
 
9.5           Notices.  All notices hereunder shall be in writing and shall be
deemed given if delivered personally or by facsimile transmission (followed by
mailed hard copy), mailed by registered or certified mail (return receipt
requested), postage prepaid, or sent by express courier service, to the Parties
at the addresses for each set forth below (or at such other address for a Party
as shall be specified by like notice, provided, that notices of a change of
address shall be effective only upon receipt thereof):
 

 
If to Licensor:
Svelte Medical Systems, Inc.

 
657 Central Avenue

 
New Providence, New Jersey 07974

 
Fax: 908.728.9981




 
with a copy to:
Honigman Miller Schwartz and Cohn LLP

Attention:  Phillip D. Torrence, Esq.
350 East Michigan Avenue, Suite 300
Kalamazoo, Michigan 49007
Fax: 269.337.7703
 
 
11

--------------------------------------------------------------------------------

 
 

 
If to Licensee:
INSPIRE-MD LTD.

 
Attention: Ofir Paz

 
3 Menorat Hamaor St.,

 
Tel Aviv, Israel

 
Fax: +972-3-6917692



9.6           Waiver.  Except as specifically provided for herein, the waiver
from time to time by either of the Parties of any of their rights or their
failure to exercise any remedy shall not operate or be construed as a continuing
waiver of same or of any other of such Party’s rights or remedies provided in
this Agreement.
 
9.7           Severability.  If any term, covenant or condition of this
Agreement or the application thereof to any Party or circumstance shall, to any
extent, be held to be invalid or unenforceable, then the remainder of this
Agreement, or the application of such term, covenant or condition to the Parties
or under circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each term, covenant or
condition of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.
 
9.8           Governing Law; Arbitration.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New Jersey,
without regard to its principles of conflicts of laws. Any controversy or claim
arising out of or relating to this contract, or the breach thereof, shall be
determined in arbitration administered by the International Centre for Dispute
Resolution in accordance with its International Arbitration Rules.  The number
of arbitrators shall be three (3).  The place of the arbitration shall be the
United Kingdom.  The language of the arbitration shall be English.
 
9.9           Collection Costs and Attorneys' Fees.  If a Party shall fail to
perform an obligation or otherwise breaches one or more of the terms of this
Agreement, the other Party may recover from the non-performing breaching Party
all its costs (including actual attorneys' and investigative fees) to enforce
the terms of this Agreement.
 
9.10           Entire Agreement.  This Agreement, including any appendices,
exhibits or schedules hereto, constitutes the entire, full and complete
agreement between the Parties concerning the subject matter hereof, and
supersedes all prior agreements, negotiations, representations and discussions,
written or oral, express or implied, between the Parties in relation thereto.
This Agreement cannot be modified, except by a separate written instrument
signed by both parties.
 
9.11           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
Signatures on the following page
 
 
12

--------------------------------------------------------------------------------

 
 
In Witness Whereof, Licensor and Licensee have made this Agreement effective as
of the date first set forth above.
 
 

Licensor:
 
Svelte Medical Systems, Inc.
  Licensee:
 
Inspire MD
         
By: 
 
 
By: 
 
 
Name:
   
Name:
 
Title:
   
Title:

 
 
Signature Page to License Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Specifications
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Licensed Patents


ISSUED PATENTS


 
 
TITLE
 
 
U.S.
 
FILING DATE
FIRST NAMED INVENTOR APPLICATION #
       



PENDING U.S. APPLICATIONS


 
 
TITLE
 
 
U.S.
 
FILING DATE
FIRST NAMED INVENTOR APPLICATION #
       



PENDING FOREIGN APPLICATIONS


 
 
TITLE
 
 
COUNTRY
 
FILING DATE
FIRST NAMED INVENTOR APPLICATION #
       



 
B-1


--------------------------------------------------------------------------------

 
 